DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0261471 hereinafter refer as “WANG”) in view of Barbeau et al. (US 2006/0262525 hereinafter refer as) and further in view of Yang (US 7,581,844).
Regarding claims 1 and 4, WANG discloses a main unit (10, see Fig. 1, Para. 0089), comprising: at least one light source (LED source 16, see Fig. 1, Para. 0010); a driver electronics (LED driver 17, see Fig. 2, Para. 0111); a housing (14, see Fig. 1, Para. 0089); and a coupling element for forming a wireless coupling interface (e.g. a sensor 12a, 12b, or 12c) to an extension unit, wherein the coupling element is located inside the housing and wherein the wireless coupling between the main unit and the extension unit can take place through the housing (see Fig. 2).
WANG does not explicitly disclose the housing has an at least partially light-permeable housing wall, wherein the at least partially light-permeable housing wall is formed in the shape of an elongated cylinder, and wherein the coupling element is formed in the shape of a cylinder segment coaxial with the elongated cylinder.
Regarding the claim limitation “a lighting device with expandable functionality” the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Barbeau teaches a lamp modules (110, 111, 112 and 114, see Fig. 1) including a housing (116) formed of blow-molded plastic (or glass) having a frosted outer surface 142. It could also be injection-molded plastic with a frosted, translucent finish (see Fig. 1, Para. 0065).
 Yang teaches main unit (1, see Fig. 1) that includes a lighting device (2, see Figs. 1, 4, and 5, Col. 2; lines 28-55) with expandable functionality (see Figs. 1, 4, and 5); wherein the a lighting device (2) includes enclosure (21), and at least one light-emitting unit (24 which is composed of multiple light emitters 241, see Figs. 2 and 3) provided on the enclosure (21), wherein as shown in Figs. 3-5 the light is emitted through the enclosure (12) therefore, enclosure (21) is considered to be light-permeable; wherein the housing is formed in the shape of an elongated.
Therefore, in view Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by forming the lighting device with expandable functionality thereby the lighting device can be alternatively used alone as a mobile lighting device as suggested by Yang.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG’s housing to be light-permeable in order to be able to emit light out to provide the desired illumination, since it 

Regarding claim 2, WANG further discloses the coupling element (first contacts 26 and second contact 27, see Fig. 2, Para. 0115) is configured to provide a spatially extended coupling region such that the wireless coupling interface between the main unit and the extension unit can be formed at different housing locations of the main unit.

Regarding claim 3, WANG in view of Yang further discloses the housing is elongated and the coupling area extends along the elongated housing (see Fig. 3).

Regarding claim 5, WANG further discloses the coupling element is designed for wireless power transmission (wireless power transmitter 40, see Fig. 2, Para. 0111).

Regarding claim 6, WANG further discloses the coupling element is designed for wireless signal transmission between the main unit and the extension unit (see Para. 0114).

Regarding claim 7, WANG further discloses the main unit (10) is adapted to receive control signals for controlling the driver electronics via the coupling element in order to change the operating state of the main unit (see Fig. 2, Para. 0113).

Regarding claims 8-10, WANG further discloses an extension unit (e.g. 12c) a counter-coupling element (32, 33, see Fig. 2, Para. 0115) for forming a wireless coupling interface to the main unit such that the wireless coupling between the main unit and the extension unit can take place through the housing of the main unit; wherein the counter-coupling element is designed for wireless energy absorption (e.g. wireless power receiver module, see Fig. 2, Para. 0114) for the energy supply of the extension unit; wherein the counter-coupling element is designed for wireless signal transmission between the main unit and the extension unit (see Fig. 2, Para. 0150-0155).
However, WANG does not explicitly disclose comprising the extension unit having functionally extending the main unit, wherein the extension unit comprises a functional unit for providing a functional extension of the main unit and a counter-coupling element for forming a wireless coupling interface to the main unit such that the wireless coupling between the main unit and the extension unit can take place through the housing of the main unit.
Yang further teaches comprising an extension unit (lighting mechanism 2, see Fig. 1) for functionally extending the main unit (cover plate 1), wherein the extension unit comprises a functional unit for providing a functional extension of the main unit.
Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by forming the lighting device with expandable functionality thereby the lighting device can be alternatively used alone as a mobile lighting device as suggested by Yang.

Regarding claim 11, WANG further discloses the extension unit (e.g. 12c) is adapted to send control signals (see Para. 0150) for controlling the driver electronics (17) of the main unit (10) via the counter-coupling element in order to change the operating state of the main unit (10, see Fig. 2, Para. 0114-0117).

Regarding claim 12, WANG further discloses the extension unit comprises a sensor system (e.g. sensor controller 36, see Fig. 2) for providing at least one sensor signal (see Para. 0154).

Regarding claim 13, the teachings of WANG have been discussed above.
However, WANG does not explicitly disclose the extension unit comprises a housing which is at least partially light-permeable in the infrared spectral range, and wherein the sensor system comprises an infrared sensor enclosed in the housing of the extension unit.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG’s extension unit housing to be light-permeable in order to be able to emit light out to provide the desired illumination, since it has been held by the courts that combining prior art elements according to known 

Regarding claim 14, WANG further discloses the extension unit comprises a communication interface for wireless communication (see Para. 0087, 0096, 0103).

Regarding claim 15, WANG discloses a lighting device (10, see Fig. 1, Para. 0089), wherein the lighting device (10) comprises a main unit and an extension unit (e.g. 12c, see Fig. 2), and wherein the main unit and the extension unit are wirelessly coupled to each other via a coupling element (26 and 27)  of the main unit and a counter-coupling element (32, 32, see Fig. 2, Para. 0111-0113) of the extension unit through a partially light-permeable housing wall of the main unit.
However, WANG does not explicitly disclose the lighting device extended functionality and a counter-coupling a partially light-permeable housing wall of the main unit.
Barbeau teaches a lamp modules (110, 111, 112 and 114, see Fig. 1) including a housing (116) formed of blow-molded plastic (or glass) having a frosted outer surface 142. It could also be injection-molded plastic with a frosted, translucent finish (see Fig. 1, Para. 0065).
Yang teaches main unit (1, see Fig. 1) that includes a lighting device (2, see Figs. 1, 4, and 5, Col. 2; lines 28-55) with expandable functionality (see Figs. 1, 4, and 5); wherein the a lighting device (2) includes enclosure (21), and at least one light-emitting 
Therefore, in view Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG by forming the lighting device with expandable functionality thereby the lighting device can be alternatively used alone as a mobile lighting device as suggested by Yang.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WANG’s housing to be light-permeable in order to be able to emit light out to provide the desired illumination, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using light-permeable housing wall  would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klipstein (US 2008/0212319) discloses a rechargeable LED work .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875